DETAILED ACTION
This is the First Office Action on the Merits based on the 16/816,239 application filed on 03/11/2020 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021, 07/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of in the reply filed on 03/10/2022 is acknowledged. The Applicant’s argument filed on 03/10/2022 is moot because the independent claim 1 is allowable.

Claim 1 is allowable. The restriction requirement between the Species I-IV, as set forth in the Office action mailed on 12/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I-IV filed on 12/10/2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 4 and 9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I-IV, as set forth in the Office action mailed on 12/10/2021, is hereby withdrawn and claims 4 and 9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1-2, 4-6, 8-12, 21-22 are objected to because of the following informalities: 
Claim 1, line 7, “an elastic band” should be corrected to --- a first elastic band---.
Claim 1, line 8, “the elastic band” should be corrected to --- the first elastic band---.
Claim 1, line 10, “the exercise device” should be corrected to ---the abdominal exercise device---.
Claim 1, lines 10-11, “the abdominal muscles” should be corrected to ---abdominal muscles---.
Claim 1, line 12, “the back of the person’s head” should be corrected to ---a back of a person’s head---.
Claim 1, line 13, “the person’s feet” should be corrected to ---a person’s feet---.
Claim 1, line 13, “the two straps” should be corrected to ---the first and second straps---.
Claim 1, line 14, “the straps” should be corrected to ---the first and second straps---.
Claim 1, line 14, “the feet” should be corrected to---the person’s feet ---.
Claim 1, line 16, “the feet” should be corrected to ---the person’s feet---.
Claim 2, line 6, “the exercise device” should be corrected to ---the abdominal exercise device---.
Claim 2, line 8, “the neck and head of the person” should be corrected to ---a neck and the head of the person---.
Claim 4, line 2, “each railing” should be corrected to --- each of the one or more railings ---.
Claim 4, line 5, “a connector” should be corrected to --- the one or more connectors ---.
Claim 4, line 6, “each railing’s bracket” should be corrected to --- the bracket of each of the one or more railings ---.
Claim 5, line 2, “each armrest” should be corrected to --- each of the two armrests ---.
Claim 5, line 4, “each armrest” should be corrected to --- each of the two armrests ---.
Claim 5, lines 4-5, “a teeter-totter movement” should be corrected to ---the teeter-totter movement---.
Claim 5, line 5, “the exercise device” should be corrected to ---the abdominal exercise device---.
Claim 5, line 5, “downward pressure” should be corrected to ---the downward pressure---.
Claim 5, lines 5-6, “the armrest” should be corrected to ---each of the two armrests---.
Claim 5, line 6, “the armrest” should be corrected to ---each of the two armrests---.
Claim 6, line 1, “said two connectors” should be corrected to ---said at least two connectors---
Claim 8, line 2, “the exercise device” should be corrected to ---the abdominal exercise device---.
Claim 8, line 3, “an elastic band” should be corrected to ---the elastic band---.
Claim 9, line 2, “an elastic band, the elastic band” should be corrected to --- a second elastic band, the second elastic band ---.
Claim 10, line 2, “the exercise device” should be corrected to ---the abdominal exercise device---.
Claim 11, line 2, “the exercise device” should be corrected to ---the abdominal exercise device---.
Claim 12, line 5, “substantially” should be deleted.
Claim 12, line 6, “second section” should be corrected to ---the second, adjacent, section---.
Claim 12, line 7, “the C-shaped frame” should be corrected to --- the spring loaded C-shaped frame ---.
Claim 12, line 8, “the C-shaped frame” should be corrected to --- the spring loaded C-shaped frame ---.
Claim 21, line 2, “each railing” should be corrected to ---each of the one or more railings---.
Claim 22, line 3, “the person’s chest” should be corrected to --- a person’s chest---.
Claim 22, line 5, “the person’s glute area” should be corrected to --- a person’s glute area---.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claim 22 recites the limitation “wherein the headrest comprises: a padded memory foam configured to: support the person's chest during a pushup exercise when the abdominal exercise device is turned upside down; and support the person's glute area during a dip exercise when the abdominal exercise device is turned upside down” in lines 1-6. As shown in FIGS. 1A-1D, the headrest positioned at the bottom frame section. As shown in FIG.6, the elastic 620 is supported the chest of the user during pushup and the elastic 620 positioned between the top frame section and the bottom frame section. As shown in FIG.8, the elastic 620 is supported the user’s glute area during the dip exercise and the elastic 620 positioned between the top frame section and the bottom frame section. Therefore, there is no drawing showing the headrest has a memory foam that supports the person's chest during a pushup exercise when the abdominal exercise device is turned upside down; and supports the person's glute area during a dip exercise when the abdominal exercise device is turned upside down.
Therefore, the limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites the limitation “wherein the headrest comprises: a padded memory foam configured to: support the person's chest during a pushup exercise when the abdominal exercise device is turned upside down; and support the person's glute area during a dip exercise when the abdominal exercise device is turned upside down” in lines 1-6. This limitation is considered to be a new matter because as shown in FIGS. 1A-1D, the headrest positioned at the bottom frame section and does not support the user’s chest or the user’s glute area. As shown in FIG.6, the elastic 620 is supported the chest of the user during pushup and the elastic 620 positioned between the top frame section and the bottom frame section. (Applicant’s specification, Para [00193] “With reference to FIG. 6, the memory foam pillow elastic band 620 may be any of the memory foam pillow elastic bands 701-703 of FIGS. 7A-7B. The person 670 may have the memory foam pillow push elastic band 620 positioned, hanging in front of the chest. The person may be able to perform pushups, by bending in the elbows 690 and going forward with the chest towards the ground and applying pressure towards the memory foam pillow elastic band 620. The person may continue to have the elbows 690 bent, lowing the body closer to the ground.”) As shown in FIG.8, the elastic 620 is supported the user’s glute area during the dip exercise and the elastic 620 positioned between the top frame section and the bottom frame section. (Applicant’s specification, Para [00199] “With the glutes on the memory foam pillow of the memory foam pillow elastic band 620 and while having the elbows 690 bent and applying downward pressure, the person may be able to receive assistance from the memory foam pillow elastic band 620. The contraction of the memory foam pillow elastic band 620 may help in assisting the person to bounce back up. By repeating this motion, the person may perform dips without straining the arms, thereby allowing the person to work out the triceps, shoulders, chest and abdominal areas.”)


Allowable Subject Matter
Claims 1-12, 21 are allowed.

The prior art of record fails to teach or disclose the exercise machine in combination with all the structural and functional limitations of the independent claim 1 and further comprising an abdominal exercise device comprising a frame having a top frame section, a bottom frame section, a middle frame section connected the top and the bottom sections, the middle frame section having a curved shaped for creating a teeter-totter movement during exercise, a headrest connected to the bottom frame section, a plurality of connectors, a plurality of elastic bands but not an elastic band connected to a first strap and a second strap. 

The following is an examiner’s statement of reasons for allowance: 

The reference Will (US 9,278,252 B1) teach an abdominal exercise machine for providing crunch-type exercises for upper and lower abdominal muscles comprises a support frame assembly and a back support member. The reference Will further teach the abdominal exercise machine having a frame comprising a top frame section, a bottom frame section, a middle frame section connected the top and the bottom sections, the middle frame section having a curved shaped for creating a teeter-totter movement during exercise, a headrest connected to the bottom frame section, a plurality of connectors, a plurality of elastic bands. However, the reference Will fails to teach or disclose an abdominal exercise machine having an elastic band wherein the elastic band comprises a first end configured to connect to a first strap and a second end configured to connect to a second strap. 

The reference Derry (US 2018/0133535 A1) teach an apparatus has upper resistance cords configured and adapted to be manually stretched out by an extension of a set of arms of a trainee during trainee's performance of resistance training exercises. Specifically, the reference Derry teach an elastic band positioned along the perimeter of comprising a first end configured to connect to a first strap and a second end configured to connect to a second strap. However, the reference Derry fails to teach or disclose an exercise machine in combination with all the structural and functional limitations of the independent claims and further comprising a frame comprising a middle frame section having a curved shaped for creating a teeter-totter movement during exercise, a headrest connected to the bottom frame section.

The reference Nayebdadash (US 2012/0065038 A1) teach an apparatus for abdominal exercise comprises a pair of laterally spaced u-shaped support rails for rocking back and forth on a surface. Specifically, the reference Nayebdadash teach the a frame having a top frame section, a bottom frame section, a middle frame section connected the top and the bottom sections, the middle frame section having a curved shaped for creating a teeter-totter movement during exercise, a headrest connected to the bottom frame section, a plurality of connectors. However, the reference Nayebdadash fails to teach or disclose an exercise machine in combination with all the structural and functional limitations of the independent claims and further comprising an abdominal exercise machine having an elastic band wherein the elastic band comprises a first end configured to connect to a first strap and a second end configured to connect to a second strap.

Examiner’s notes
The Examiner notes that there is no prior art to reject claim 22. However, claim 22 is rejected under Claim Rejection 112a  because claim 22 introduces new matter. As shown in FIG.6, the elastic 620 is supported the chest of the user during pushup and the elastic 620 positioned between the top frame section and the bottom frame section. (Applicant’s specification, Para [00193] “With reference to FIG. 6, the memory foam pillow elastic band 620 may be any of the memory foam pillow elastic bands 701-703 of FIGS. 7A-7B. The person 670 may have the memory foam pillow push elastic band 620 positioned, hanging in front of the chest. The person may be able to perform pushups, by bending in the elbows 690 and going forward with the chest towards the ground and applying pressure towards the memory foam pillow elastic band 620. The person may continue to have the elbows 690 bent, lowing the body closer to the ground.”) As shown in FIG.8, the elastic 620 is supported the user’s glute area during the dip exercise and the elastic 620 positioned between the top frame section and the bottom frame section. (Applicant’s specification, Para [00199] “With the glutes on the memory foam pillow of the memory foam pillow elastic band 620 and while having the elbows 690 bent and applying downward pressure, the person may be able to receive assistance from the memory foam pillow elastic band 620. The contraction of the memory foam pillow elastic band 620 may help in assisting the person to bounce back up. By repeating this motion, the person may perform dips without straining the arms, thereby allowing the person to work out the triceps, shoulders, chest and abdominal areas.”). There is no support in the specification or the drawings regarding the headrest supporting the user’s chest during pushup and the user’s glute area during dip exercise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/ Examiner, Art Unit 3784                                                                                                                                                                                              

/Megan Anderson/Primary Examiner, Art Unit 3784